DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 17 in the reply filed on 8/12/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cates (US Pat. 4,766,593) in view of Williams et al (US Pat. 5,717,639; hereinafter referred to as Williams).
As per claim 1:	Cates teaches a semiconductor memory device, comprising: 
a mode register circuit including a plurality of write mode register sets (Fig., 10-115) for providing a plurality of setting codes or a plurality of monitoring codes (col. 2, lines 50-53; complementary monitoring data); and 
a defect detection circuit (Fig., 60-67) suitable for outputting a defect determination signal (col. 2, lines 61-63; Fig., output of 60-67) by detecting any defect in the mode register circuit, based on the plurality of monitoring codes (col. 2, lines 50-57), 
wherein each of the write mode register sets includes: 
a storing circuit suitable for storing an operational code (Fig., register 1) according to a mode register write command (Fig., WS); and 
an output control circuit suitable for outputting the stored operational code in the storing circuit as a corresponding setting code (col. 2, lines 46-49), or inverting the stored operational code in the storing circuit to output a corresponding monitoring code (col. 2, lines 50-53), according to a test mode signal (col. 2, lines 39-40; Fig., TEST signal).
Not explicitly disclosed is storing an operational code.  However, Williams in an analogous art teaches a plurality of registers (Fig. 6, D0-D11) for storing an operational code (col. 2, lines 39-43).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the teachings of Cates to the registers of Williams.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed for testing of the registers which are not directly readable, as explained by Cates in col. 2, lines 64-67.
As per claim 2:	Williams further teaches the semiconductor memory device of claim 1, wherein the storing circuit includes: a plurality of D flip-flops (Fig. 1, 3; Fig. 6, D0-D11), each for receiving a corresponding bit of the operational code according to the mode register write command (col. 2, lines 39-43).
As per claim 3:	Cates further teaches the semiconductor memory device of claim 1, wherein the output control circuit includes: 
a normal transfer circuit suitable for outputting the stored operational code in the storing circuit as a corresponding setting code when the test mode signal is disabled (col. 2, lines 41-49; regular outputs O0-O7); and 
a test transfer circuit suitable for inverting the stored operational code in the storing circuit to output a corresponding monitoring code when the test mode signal is enabled (col. 2, lines 50-53).
As per claim 6:
	Williams further teaches the semiconductor memory device of claim 1, further comprising: an internal circuit suitable for performing an internal operation by setting an operational mode according to the setting codes (col. 2, lines 46-49; Fig. 2).
Allowable Subject Matter
Claim 17 is allowed.
Claims 4, 5, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teach or suggest each and every limitation as recited in claims 4, 5, and 7 in combination with each and every limitation of the intervening and/or parent claims.  Claims 8-10 depend from claim 7 and are allowable for at least those reasons.
The following is an examiner’s statement of reasons for allowance of claim 17: None of the prior art of record teach or fairly suggest a defect detection circuit that: performs a logical operation on first monitoring codes from the plurality of write mode register sets to generate a first detection signal; performs the logical operation on second monitoring codes from the plurality of write mode register sets to generate a second detection signal; and generates a detect determination signal indicating a defect in any register set of the write mode register sets based on the first and second detection signals; in combination with each and every other limitation of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record are generally directed to testing data registers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111